Court of Appeals
  of the State of Georgia

                                          ATLANTA,____________________
                                                   February 07, 2019

  The Court of Appeals hereby passes the following order:

  A19D0272. ELLEN CURIEL STRAUSS f/k/a ELLEN CURIEL FRANCIS v.
      EDDIE YEHESKEL FRANCIS.

          In lower court case no. 2016-CV-273184, the father, Eddie Yeheskel Francis,
  filed a motion for modification of alimony and child support against the mother, Ellen
  Curiel Strauss f/k/a Ellen Curiel Francis. On September 25, 2017, the superior court
  entered its order on the modification motion. In that order, the superior court
  specifically reserved ruling on the issue of attorney fees. In lower court case no.
  2003-CV-68313, the mother filed a contempt action against the father for unpaid
  alimony and child support. On December 10, 2018, the superior court enter its final
  order on contempt and denied the mother’s request for attorney fees. Thereafter, on
  January 8, 2019, the mother filed this application for discretionary appeal of the
  superior court’s modification order, asserting that the interlocutory order is now final
  based on the denial of attorney fees in the contempt case.1 The father has filed a
  motion to dismiss the application because the order is not final. We agree.
          There is no indication in the record that these two lower court cases were
  consolidated below. And there does not appear to be any order addressing the issue
  of attorney fees in the modification case. Therefore, the modification case is still
  pending below and the mother was required to follow the interlocutory appeal
  procedure to obtain appellate review of the modification order. See CitiFinancial
  Svcs., Inc. v. Holland, 310 Ga. App. 480, 481 (713 SE2d 678) (2011); Miller v.


      1
        The mother has also filed an application for discretionary appeal of the superior
court’s contempt order. See Case No. A19D0271.
Miller, 282 Ga. 164, 165 (646 SE2d 469) (2007). Consequently, the mother’s failure
to follow the proper appellate procedure deprives us of jurisdiction to consider this
application. The father’s motion to dismiss is GRANTED, and this application is
hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/07/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.